Case 19-10918-1-rel   Doc 2   Filed 05/15/19 Entered 05/15/19 16:39:03   Desc Main
                              Document      Page 1 of 9
Case 19-10918-1-rel   Doc 2   Filed 05/15/19 Entered 05/15/19 16:39:03   Desc Main
                              Document      Page 2 of 9
Case 19-10918-1-rel   Doc 2   Filed 05/15/19 Entered 05/15/19 16:39:03   Desc Main
                              Document      Page 3 of 9
Case 19-10918-1-rel   Doc 2   Filed 05/15/19 Entered 05/15/19 16:39:03   Desc Main
                              Document      Page 4 of 9
Case 19-10918-1-rel   Doc 2   Filed 05/15/19 Entered 05/15/19 16:39:03   Desc Main
                              Document      Page 5 of 9
Case 19-10918-1-rel   Doc 2   Filed 05/15/19 Entered 05/15/19 16:39:03   Desc Main
                              Document      Page 6 of 9
Case 19-10918-1-rel   Doc 2   Filed 05/15/19 Entered 05/15/19 16:39:03   Desc Main
                              Document      Page 7 of 9
Case 19-10918-1-rel   Doc 2   Filed 05/15/19 Entered 05/15/19 16:39:03   Desc Main
                              Document      Page 8 of 9
Case 19-10918-1-rel   Doc 2   Filed 05/15/19 Entered 05/15/19 16:39:03   Desc Main
                              Document      Page 9 of 9
